Suit for salary; employees Philadelphia Navy Yard. On a stipulation by the parties based on the decisions of the court in Stringer v. United States, 117 C. Cls. 30; Abbate, et al. v. United States, 123 C. Cls. 769, and Cannon, et al. v. United States, 137 C. Cls. 104, it was ordered that judgments be entered for 9 of the plaintiffs in the amounts stated in the stipulation. In accordance with the stipulation, the claims of plaintiffs Thomas F. Burke (4), George Ludwigsen (21), and William P. Scanlon (29) were dismissed.